Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive the remarks filed November 19, 2020.  Claim 2 is cancelled.  Claims 1 and 2-20 are pending.

Response to Arguments
Applicant's arguments filed November 19, 2020 have been fully considered but they are not persuasive. 
Applicant argues that the claims are supported by the specification, specifically in paragraph [0031] of the specification.  However, in response to the argument, there is no recitation in the specification for authorizing access to one resource without authorizing access to other resources.  The specification teaches restricting or allowing access [pp 0031] based on location of user, which can be considered a policy, but does not teach allowing one resource while at the same time restricting another resource. So while the specification recites either allowing or restricting a resource based on user location (i.e. network policy), it does not relate the resource authorizations relative to another resource. More specifically, the specification recites allowance or restriction of each resource based on user location and this allowance or restriction of each resource is independent of another resource and not related to the allowance or restriction of another resource.
Applicant argues that the reference Lee does not teach the limitation “7authorize, via the virtual gateway, access to the at least one local resource based on the policy without authorizing access to other resources on the second customer local area network.”
In response to the argument, Lee, in the cited portions, teaches that security can be specified based on specific computers or machine [pp 0149].  Lee further teaches that the zshell is a function designed to allow a part to execute a specific and pre-defined set of shell commands without opening the network [pp 0212].  This effectively means that one a specific resource is allowed while the others are restricted.  As such, Lee teaches the limitation of the claim.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 2-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As per claims 1, 10 and 18, the limitations recite “without authorizing access to other resources on the second customer local area network.”  This recitation is not supported by the specification.  The specification does not teach limiting the access of resources to only one local resource and in exemplary paragraphs 0031, 0037-0038 and 0047 recites access to one or more services, resources, or virtual applications thru the virtual gateway.  Paragraph 0031, for example, teaches the user is to receive one or more services.  Examiner is unable to find any teaching in the specification that authorizes access to one resource “without authorizing access 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee United States Patent Application Publication No. 2014/0337500.   Lee teaches the invention as claimed including a virtual network platform connecting different separate network domains.

As per claim 1, Lee teaches a system comprising:
 2a user device associated with a first customer [client devices include mobile devices (pp 0057); users (pp 0126)];
 3a first physical customer local area network including at least part of a physical 4circuit from the user device to a first network edge [figure 1, pp 0076, 0090-0092];
 5at least one local resource on a second customer local area network [computing resources used by organizations (pp 0090)];
 6an enhanced network gateway, the first network edge comprising the enhanced 7network gateway, the enhanced network gateway further comprising:  8a processor; and
9non-transitory computer readable media comprising instructions executable by 10the processor to:  11instantiate a virtual gateway associated with the first physical customer 12local area network [virtual network gateway (pp 0105, 0394)] ; 
13create, at the virtual gateway, a secure domain associated with the first 14customer [private cloud (pp 0084, 0087, pp 0368-0371)];
determine whether a policy is associated with the subscriber account, wherein the 4policy defines, at least in part, whether the at least one local resource may be 5accessed from a physical location outside of the second physical customer 6local area network [first and second network (pp 0125, 0141)]; and
7authorize, via the virtual gateway, access to the at least one local resource based on the policy [authorizing policy (pp 0221)]

 15provide, via the virtual gateway, access to the at least one local 16resource of the second physical customer local area network 17associated with the first customer [traffic (pp 0118-0122); my private domain (pp 0360)];
 18wherein the at least one local resource of the second physical customer local area 19network is coupled to the secure domain via a second virtual gateway of a 20second enhanced network gateway [pp 0013, 0108-0109,].  

1	apc27	As per claim 3, Lee teaches the system of claim 1, wherein the instructions are further executable by the processor to:  3transmit, via the virtual gateway, data from the user device to the at least one local 4resource over the first physical customer local area network [data over networks (pp 0093)].  1

As per claim 4, Lee teaches the system of claim 2, wherein the instructions are further executable by 2the processor to:  3receive, via the virtual gateway, data from the at least one local resource at the 4user device over the first physical customer local area network [applications over networks (pp 0096)].



As per claim 6, Lee teaches the 1system of claim 1, wherein the first physical customer local area 2network provides a connection to the first network edge over a first communication 3medium different from a second communication medium of the second physical customer 4local area network providing a connection to the second network edge [network includes different networks (pp 0073, 0086)].

As per claim 7, Lee teaches the  1system of claim 1, wherein the at least one local resource comprises at 2least one of voice, video, or network services, wherein the instructions are further 3executable by the processor to:  4provision, via the virtual gateway, the at least one of voice, video, or network 5services over to be received by the user device over the first physical customer 6local area network [applications use services provided by virtual network platform (pp 0093-0094)]. 

As per claim 8, Lee teaches the system of claim 1, wherein the first physical customer local area 2network includes a wireless access point, wherein the enhanced network gateway is configured to establish a connection to the user device via the wireless access point [wireless communication between network computers (pp 0061, 0073)].

As per claim 9, Lee teaches the system of claim 1, wherein the at least one local resource comprises a device located at a customer premises associated with the second physical customer local 3area network [users (pp 0126)].

Claims 10-20 are rejected under the same rationale as claims 1-9 as they do not further limit or define over the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is noted in PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UZMA ALAM whose telephone number is (571)272-3995.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/UZMA ALAM/             Primary Examiner, Art Unit 2457